DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12, 28-31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP-2007169712-A), hereinafter Ito, in view of Yan et al. (CN-111872404-A), hereinafter Yan.
	Regarding Claim 1, Ito teaches an aluminum alloy including 0.1-3 Cr, 0.1-3 Ti, and 0.1-3 Zr by mass ratio ([0008]) which overlaps the claimed an aluminum alloy comprising aluminum and from about 2 wt% to about 60 wt% of one or more alloy elements X selected from the group consisting of Zr, Ti, Hf, V, Ta, Nb, Cr, Mo, W, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, and combinations or alloys of any of the foregoing, wherein wt% is based on the total weight concentration, on an elemental basis, of said alloy eleements X in total.
	Ito further teaches the Cr, Ti, and Zr content forming intermetallic compounds including Al3Zr with aluminum ([0017]-[0019]) which is the same as the claimed at least one of said alloy elements X is present as intermetallic precipitates containing Al and X within said aluminum alloy.
	Ito further teaches intermetallic compounds being about 1 micrometer in size ([0033], Fig. 6, M) which constitutes the claimed intermetallic precipitates are characterized by an average effective diameter from about 1 nanometer to about 100 microns.
	Ito does not explicitly disclose the aluminum alloy being used in additive manufacturing.
	Yan teaches an aluminum alloy which overlaps with the alloy according to Ito (P. 2 Par. 9-11) and which can beneficially be used in 3D printing to reduce cracking (P. 2 Par. 2-3) and reduce defects via the presence of Al3Zr (P. 3 Par. 7-8) which is the same as the claimed said aluminum alloy is an additively manufactured aluminum alloy.
	It would be obvious to a person having ordinary skill in the art to utilize the alloy according to Ito in 3D printing according to Yan because the alloy according to Ito has the same composition and microstructural features which Yan teaches as being beneficial in a 3D printing process.

	Regarding Claim 2, Ito as modified by Yan teaches the claim elements as discussed above. Since Ito teaches the Cr, Ti, and Zr forming intermetallic compounds, a person having ordinary skill in the art would expect the content of those elements to exceed equilibrium solubility in aluminum at 750°C and 1 bar since the formation of intermetallic compounds is a result of the alloy content being greater than the solubility limit.

	Regarding Claim 3, Ito as modified by Yan teaches the claim elements as discussed above. As discussed above, Ito teaches Al3Zr being formed which is within the claimed said intermetallic precipitates are Aln-Xm (n = 1 to 15, m = 1 to 15) precipitates.

	Regarding Claim 4, Ito as modified by Yan teaches the claim elements as discussed above. As discussed above, Ito teaches Al3Zr being formed which within the claimed intermetallic precipitates are Al3X precipitates.

	Regarding Claim 5, Ito as modified by Yan teaches the claim elements as discussed above. Ito further teaches that the intermetallic compounds are distributed finely ([0009]) which constitutes the claimed said intermetallic precipitates are uniformly distributed within said aluminum alloy.

	Regarding Claim 6, Ito as modified by Yan teaches the claim elements as discussed above. As discussed above, Ito teaches the intermetallic precipitates being about 1 micron which is within the claimed said intermetallic precipitates are characterized by said average effective diameter being from about 1 nanometer to about 10 microns.

	Regarding Claim 7, Ito as modified by Yan teaches the claim elements as discussed above. As discussed above, Ito teaches a Zr content of 0.1-3 which overlaps the claimed X is Zr, and wherein said aluminum comprises from about 2 wt% to about 5 wt% of said Zr.

	Regarding Claim 8, Ito as modified by Yan teaches the claim elements as discussed above. Ito further teaches the alloy containing 5-30% Si, 0.1-10 Fe, 0.1-5 Cu, 0.1-5 Mn, and 0.1-3 Ni ([0008]) which overlaps the claimed said aluminum alloy further comprises from about 0.1 wt% to about 15 wt% of one or more additional alloy elements selected from the group consisting of Zn, Si, Mg, Cu, Li, Ag, Mn, Fe, Co, Ni, Sn, Sb, Bi, Pb, B, C, Ir, Os, Re, Ca, Sr, Be, and combinations or alloys of any of the foregoing, wherein wt% is based on the total weight concentration, on an elemental basis, of said additional alloy elements.

	Regarding Claim 9, Ito as modified by Yan teaches the claim elements as discussed above. As discussed above, Ito teaches 0.1-5 Cu, 0.1-5 Mn, and 0.1-3 Zr which overlaps the claimed said aluminum alloy contains from about 5 wt% to about 7 wt% Cu, from about 0.2 wt% to about 0.5 wt% Mn, and from about 2 wt% to about 5 wt% of said one or more alloy elements X.

	Regarding Claim 10, Ito as modified by Yan teaches the claim elements as discussed above. As discussed above, Ito teaches 0.1-3 Zr which is the same as the claimed wherein X is Zr.

	Regarding Claim 12, Ito as modified by Yan teaches the claim elements as discussed above. Ito further teaches the alloy being suitable for engine parts ([0035]) which constitutes the claimed aluminum alloy is present an aluminum alloy-based part, sheet, or structural object.

	Regarding Claim 28, Ito as modified by Yan teaches the claim elements as discussed above. Ito does not explicitly disclose whether the grains are equiaxed.
	Yan further teaches that equiaxed grain structure beneficially reduces cracking and improves strength and ductility as well as the Al3Zr particles providing heterogeneous nucleation sites (P. 3 Par. 8) which is the same as the claimed said aluminum alloy contains equiaxed grains, and wherein said intermetallic precipitates are nucleation sites for said equiaxed grains.

	Regarding Claims 29-31 Ito as modified by Yan teaches the claim elements as discussed above. As discussed above, Ito teaches an intermetallic precipitate of about 1 micron which is within the claimed intermetallic precipitates are characterized by said average effective diameter being from about 1 nanometer to about 5 microns of claim 29, within the claimed intermetallic precipitates are characterized by said average effective diameter being from about 1 nanometer to about 2 microns of claim 30, and within the claimed intermetallic precipitates are characterized by said average effective diameter being from about 50 nanometers to about 100 microns of claim 31.

	Regarding Claim 34, Ito as modified by Yan teaches the claim elements as discussed above. As discussed above, Ito teaches the alloy including 0.1-3 Cr, 0.1-3 Ti, and 0.1-3 Zr which overlaps the claimed each of said one more alloy elements X is present in a concentration from about 2 wt% to about 10 wt%.
	

Response to Arguments
Applicant’s arguments, see P. 6-7, filed 09/12/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant’s arguments, see P. 9, filed 09/12/2022, with respect to the claim objection have been fully considered and are persuasive.  The claim objection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-10, 12, 28-31, and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736